Citation Nr: 1147287	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  09-17 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a heart disability based on additional disability due to treatment at a Department of Veterans Affairs (VA) Medical Center.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to May 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination by the VA Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a heart disability due to treatment at a VA facility.  

In April 2010, the Board remanded this case for additional development.  The Board acknowledges that the remand directed the RO to determine whether a fiduciary should be appointed and if so, the statement of the case and the supplemental statement of the case should be forwarded to the Veteran's custodian.  Information in the claims file, dated in May 2010, indicates that the Veteran has been on a supervised direct pay status since 1995 and does not need a fiduciary appointed.  The field examiner believed that the Veteran was minimally incompetent, if at all.  On review, the Board finds that there has been substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999) (it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall v. West, 11 Vet. App. 268, 271 (1998)). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran suffers from additional heart disability as a result of VA treatment, to include participation in research studies in 1988 and 1992.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A § 1151 for a heart disability as a result of VA treatment have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.361 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case or supplemental statement of the case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

By correspondence dated in March 2009, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was also provided information regarding how VA assigns disability ratings and effective dates.  The case was most recently readjudicated in the June 2011 supplemental statement of the case.  

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting with procuring relevant records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Relevant to this appeal, the claims file contains extensive VA medical records.  Information in the file also indicates that the Veteran is in receipt of disability benefits from the Social Security Administration.  The Board acknowledges that these records were not obtained and that VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On review, these benefits were apparently awarded based on disability beginning in April 1987 and evidence of record suggests the basis for such an award was psychiatric disability.  The Veteran has not contended, nor is there any reason to believe that these records contain information relevant to his claim for compensation pursuant to 38 U.S.C.A. § 1151.  As such, a remand for these records would serve no useful purpose and is not required.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In the February 2010 Appellant's Brief, the representative argued that medical quality assurance records must be considered and requested that the Board determine if such records exist, and if so, whether they were relevant.  VA's General Counsel recently addressed the duty to assist in regard to quality assurance records, and held that, as a general matter the governing statutes and regulations do not authorize disclosure of Veterans Health Administration (VHA) quality assurance records or documents for purposes of adjudicating a claim for benefits.  VAOPGCPREC 1-2011 (April 19, 2011).  However, 38 U.S.C.A. § 5103A requires the Board to make reasonable efforts to request from VHA any quality-assurance records or documents that are relevant to a claim, provided the claimant furnishes information sufficient to locate the records or documents, and, if VHA denies access to the records and documents on the basis that they are protected by 38 U.S.C.A. § 5705 and implementing regulations, to appeal VHA's denial to the Office of the General Counsel (OGC) under 38 C.F.R. § 17.506. Under 38 C.F.R. § 17.508(c), any quality-assurance record or document, whether confidential and privileged or not, may be provided to the General Counsel or any attorney within OGC, wherever located.  If VHA and OGC conclude that the records and documents are protected by 38 U.S.C.A. § 5705 and implementing regulations, VA may not consider them and rely on them in the adjudication of the claim.  If VHA or OGC concludes that the records and documents are not confidential and privileged, VA may consider them in adjudicating the claim.  Id.  

In this case, neither the Veteran nor his representative has actually identified any relevant quality assurance records in existence.  As information sufficient to identify and locate quality assurance records has not been provided, no further action in this regard is necessary.  Moreover, even if quality assurance records did exist, there is no indication as to how they might be relevant to the present claim.  In this regard, as will be discussed below, the probative evidence does not establish additional cardiac disability caused by VA treatment.  Consequently, questions regarding fault are not for consideration.  

Pursuant to the April 2010 remand, the claims file was reviewed by a VA cardiologist and a medical opinion was obtained.   In November 2011, the representative essentially argued that the opinion was inadequate because the examiner did not provide any basis for why the medication study did not exacerbate the condition and did not address the impact of the catheterization studies.  The Board acknowledges the arguments, but has reviewed the opinion and finds it adequate.  That is, the examiner answered the question posed and provided sufficient rationale.  Specifically, he discussed the Veteran's medical history, to include participation in the sertraline study and the 1992 catheterization.  He addressed the course of cardiovascular disease and indicated that there was no evidence of cause or exacerbation of cardiac disease as a result of any VA treatment.  The Board presumes that the use of the term "any" includes consideration of the catheterization study.  

On review, there is no evidence of VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication with regard to the issues decided herein.  See 38 C.F.R. § 3.159.

Analysis

The Veteran contends that he is entitled to compensation pursuant to 38 U.S.C.A. § 1151 for a heart disability.  The Veteran argues that current cardiac disability and the need for a pacemaker was caused by his participation in medical studies conducted at the VA in 1988 and 1992.  

An appellant may be awarded VA compensation for a qualifying additional disability caused by VA medical care in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151.  A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct, and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable.  Id.

To determine whether a veteran has additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).

Claims based on additional disability due to medical treatment must meet certain causation requirements.  See 38 C.F.R. § 3.361(c), (d).  

To establish causation, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a veteran received treatment and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused the additional disability, it must be shown that the medical treatment caused the additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the medical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA records show that the Veteran was hospitalized from October to November 1984 for major depressive disorder.  He was again hospitalized from November to December 1988.  After he was found to be suffering from major depression, he was proposed to be included in a drug study, which examined the effectiveness of sertraline as compared to imipramine or placebo.  The duration of the study treatment was 81/2 weeks.  Discharge summary indicated that the Veteran had shown fairly decent improvement and was supposed to be continued in the drug study.  

A May 1990 medical statement by a private physician, Dr. W.S., indicates a diagnosis of atherosclerotic cardiovascular disease.  

In July 1990, the Veteran presented to VA with complaints of chest pain.  Impression was probable coronary artery disease.  A thallium exercise treadmill test in July 1990 was positive and EKG showed first degree atrioventricular block and intraventricular conduction delay.  Medical record dated in December 1990 included a diagnosis of organic heart disease.  Current medication was listed as fluoxetine.  It was noted that the Veteran previously smoked 3-4 packs per day but had recently quit. 

In April 1992, the Veteran was electively admitted for cardiac catheterization.  At that time, he was asked to participate in the evaluation of ultrasound catheter device, intravascular ultrasound system.  Essentially, he underwent routine cardiac catheterization and then additional experimental procedures were done.  The April 1992 discharge summary indicates that the Veteran had little or no problems status post cath and was feeling fine without any chest pain or shortness of breath.  Medical management was recommended because of minimal symptoms.  

A June 1995 VA psychiatric examination notes that the Veteran was followed at VA and being treated for an abdominal aortic aneurysm, coronary disease, and he was taking antidepressant medication.  He reportedly was hospitalized on the cardiac service and was being worked up for possible bypass operation.  

Subsequent VA records show continued treatment and admissions for cardiac disease.  A primary care note dated in September 2009 documents multiple medical concerns, to include cardiac dysrhythmia not otherwise specified status post pacemaker implanted in December 2000, and coronary artery disease status post myocardial infarction times 2.  

The Veteran's claims file was reviewed by a VA cardiologist and the following opinion was provided in March 2011:  

[The Veteran] had major depression as a medical condition dating at least to 1984.  During a hospitalization for depression, he participated in a study of the efficacy of the drug sertraline.  He subsequently developed atypical chest pain and syncope.  Following a complete inpatient evaluation including tilt table testing, the cause of the syncope was diagnosed as carotid sinus hypersensitivity and a permanent pacemaker placed in December 2000.  Intermittent chest discomfort occurred.  The patient underwent right and left heart catheterization with coronary angiography in 1992.  Normal left ventricular function and two vessel coronary artery disease was present, involving the right coronary artery and left anterior descending coronary artery.  Left ventricular function remained normal.  The patient remains with normal left ventricular systolic function.  There is a history of hypertension.  Additional history of atherosclerotic cardiovascular disease is evident with an abdominal aortic aneurysm that underwent successful repair in 2006.  He suffered a non-ST elevation myocardial infarction treated at a non-VA hospital in January 2010.  The patient continues to be followed for coronary artery disease, impaired diastolic function (diastolic heart failure) and hypertension.  He is actively managed on medical therapy and recently completed a course of cardiac rehabilitation with additional improvement.  

The course of cardiovascular disease in the patient is a typical course of long term successful outcome on medical therapy for coronary artery disease risk factors, treatment of ischemic heart disease.  There is no evidence that participation in the clinical study of sertraline in 1988 led to or exacerbated the course of atherosclerotic cardiovascular disease.  Review of available computerized records in CPRS and the provided [claims] file do not provide evidence of cause or exacerbation of cardiac disease as a result of any treatment provided by the Department of Veterans Affairs.  

The Board acknowledges that cardiac disease is shown in the years following the referenced studies.  Notwithstanding, the preponderance of the evidence is against finding that the Veteran has additional cardiac disability as a result of VA treatment, to include participation in research studies in 1988 and 1992.  

The March 2011 VA opinion indicates that there was no evidence that VA treatment caused or exacerbated the Veteran's cardiac disease.  The Board finds this opinion highly probative.  It was provided by the Chief of Cardiology, based on a comprehensive review of the claims file, and supported by sufficient rationale.  

The Board acknowledges that the informed consent for the sertraline study discusses possible risks and states that "[c]ardiovascular effects such as myocardial infarction, arrhythmias, congestive heart failure and stroke have also been reported in rare cases."  Various cardiac risks are also noted in the informed consent form for the 1992 catheterization.  These statements, however, are general in nature and not specific to the Veteran's case.  That is, while they set forth possible risks of the treatment, they are not sufficient to establish that the Veteran has additional heart disability due to participation in the referenced studies, particularly in light of the March 2011 opinion.  

The Board acknowledges the Veteran's contentions, but as a lay person, he is not competent to provide an opinion on a complex medical issue.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board further acknowledges the Veteran's contentions regarding fault and whether he was competent to provide informed consent to participate in the referenced studies.  Considering the above findings, however, it is not necessary to address proximate causation.  

The Board has considered the pertinent evidence in light of the above-noted legal authority and finds that the claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 must be denied.   As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2011).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disability is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


